Citation Nr: 1825218	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-29 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, claimed as a nervous condition.

2. Entitlement to service connection for treatment purposes only under 38 U.S.C. Chapter 17 for a neuropsychiatric disorder.

3. Entitlement to service connection for diabetes mellitus.

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Harner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to August 1973.

This current appeal comes to the Board of Veterans' Appeals (Board) from rating decisions dated July 2011 (nervous and neuropsychiatric conditions), June 2013 (diabetes mellitus), and June 2015 (tinnitus) from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Veteran previously had three separate appeals; these appeals were merged on March 28, 2018. Although the claim for tinnitus was previously noted as closed, and therefore not certified for appeal, the Board has found that the Veteran timely appealed that issue and the Board will take jurisdiction of that claim. 

A hearing was requested in February 2015; the Veteran cancelled the hearing in March 2015.

The issue of service connection for diabetes mellitus type II is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran's acquired psychiatric disorder, best diagnosed as major depressive disorder with anxiety, first manifested greater than one year after service and was not caused or aggravated by any aspect of service.   

2.  The Veteran's acquired psychiatric disorder, best diagnosed as major depressive disorder with anxiety, has never been diagnosed or displayed signs and symptoms of a psychosis.  

3.  The Veteran's tinnitus did not manifest during active service and is not attributable to any aspect of service.  


CONCLUSIONS OF LAW

1. Criteria for service connection for a nervous condition, diagnosed as depressive disorder, have not been met. 38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. Criteria for service connection for a neuropsychiatric condition for treatment purposes pursuant to the provisions of 38 U.S.C. § 1702 have not been met. 38 U.S.C. §§ 1702, 5107 (2012); 38 C.F.R. §§ 3.102, 3.384 (2017).

3. Criteria for service connection for tinnitus have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

In accordance with the VCAA the Veteran was sent compliant letters for his nervous condition claim in April 2011 and for his tinnitus claim in March 2015. The letters properly informed him of VA's duty to assist him in his claim.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(d). The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

The VA has complied with its duty to assist in collecting all pertinent medical records, both private and from VA. Additionally, the VA provided the Veteran with an examination for tinnitus in May 2015. The reasons for VA not ordering examinations for the other claims will be discussed below.

At this time neither the Veteran nor his representative identified any other shortcomings in fulfilling VA's duty to notify and assist. Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board thus finds that further action is unnecessary under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159. The Veteran will not be prejudiced because of the Board's adjudication of the claims below.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). In the absence of proof of a present disability, there can be no valid claim for service connection. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear-cut clinical entity, at some later date. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. 3.303(b).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
A. Acquired Psychiatric Disorder 

The Veteran served as a U.S. Army trainee with service in Puerto Rico and in the continental United States.  The Veteran's service treatment records (STR) show no complaints for any health related issues during service. His entry examination in February 1972 makes no mention of any psychiatric disorders.  In an April 1973 discharge examination, the examiner noted no psychiatric abnormalities; the Veteran noted that his health was "good" and that he had "no complaints."  In a separate mental status examination , a physician noted that the examination was conducted through an interpreter because the Veteran did not speak English.  The examiner noted that the Veteran was fully oriented and alert with level mood and normal behavior.  The examiner noted no mental illness and that he met the mental health retention standards. In May 1973, the Veteran reported no change in his medical condition.  The records are entirely silent for any stressful or traumatic events. 

Following service, the Veteran received VA benefits to attend a junior college full time from at least August 1973 through August 1975 in pursuit of an Associate's degree in education.   

In March 1981, the Veteran was examined by a private psychiatrist.  The Veteran made no report nor did the psychiatrist note any onset of mental health symptoms or any stressful or traumatic event in service.  Rather, the psychiatrist noted the Veteran's report of irritability, headaches, memory deficits, changes in character, and an inability to study since he sustained a lung and head injury in a 1974 automobile accident. He also reported developing a bald spot in the vicinity of the blow to the head.  The Veteran denied having perceptual disorders (i.e. hallucinations or delusions).  The psychiatrist diagnosed adjustment disorder, psychological factors affecting physical condition, compulsive personality disorder, and brain concussion with possible brain damage.  However, an encephalogram was normal.  

In March 2011 the Veteran submitted a letter from a Dr. O. This letter states that the Veteran began experiencing psychiatric problems during service following a duty assignment involving cleaning an unspecified area that required showering and being checked by a metal detector.  Although the Veteran reported that he was discharged because he could not speak English, the physician noted that he had no language barrier but accepted a discharge because he wanted to go home.  The doctor wrote that the Veteran returned home and that his hair began falling out, and that because of this he began feeling a lot of shame.  She suggested that the cleaning incident was the cause for loss of hair without further explanation.  The physician attributed sleeping difficulty, low self-esteem, frequent crying, isolation, and a lack of desire to attend school to the events in service.  The physician did not offer a clear diagnosis. 

Also in March 2011 the Veteran submitted a report from a psychiatrist, Dr. C., who diagnosed the Veteran with major depressive disorder and attributed that disorder to a 2006 diagnosis for prostate cancer. The report also noted that the Veteran suffers from insomnia, irritability, explosive behavior, anxiety, and social isolation. Additionally, the Veteran was diagnosed with diabetes mellitus, and a note was made regarding head trauma from a car accident in 1974.

In May 2017 the Veteran was diagnosed with major depressive disorder at a VA outpatient center. The record refers to the Veteran's treatment for head trauma and his treatment for his depression.  Records of private inpatient and outpatient mental health care in 2017 and 2018 continue to show diagnoses and treatment for depression and anxiety.  

While the Veteran has a current diagnosis for a psychiatric disorder and a medical opinion asserting service connection the preponderance of the evidence is against service connection for the claimed nervous condition. Dr. O's opinion from March 2011 gives a vague description of a stressor event that occurred during service. However, upon being discharged the Veteran made no complaints in his STRs. While silent STRs are not dispositive, more probative evidence is presented in the psychiatric treatment records dated March 1981. In these records the Veteran attributed his irritability, aggressiveness, and social isolation and hair loss to an automobile accident that happened in 1974, after the Veteran was discharged. The Veteran also submitted records attributing depression to his diagnosis of prostate cancer in 2006.  The outpatient records do not discuss and events in service but rather refer to head trauma and the treatment of that trauma.

VA may account for evidence that is contrary to positive evidence when a diagnosed disease is due to intercurrent causes. 38 U.S.C. § 1113. In this instance the Veteran has reported two post-service stressor events- a car accident in 1974 and a prostate cancer diagnosis in 2006.   If there were a specific in-service stressor, then the Veteran could possibly be given the benefit-of-the-doubt; however he has specifically pointed to multiple post service events since service that he stated are the reason for his nervousness, anxiety, and depression.  The Board finds that the report of a cleaning duty with a suggestion of exposure to metal, if it occurred, is insufficiently specific and not shown to be relevant to the onset of any mental health disability because it is inconsistent with the service treatment records that showed no manifestations at the time of discharge and with the reports of the automobile accident and cancer diagnosis accepted by post-service clinicians as more likely causes for the current disorders.  

VA examinations are given when a Veteran has a current diagnosis, evidence establishing the injury occurred during service, an indication of persistent symptoms, and the competent medical evidence is not enough for the Secretary to decide the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). The Veteran has not pointed to a specific in-service stressor event that caused his current psychiatric condition. Additionally, he named two post-service events that multiple physicians noted to be the cause of his current condition. VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination. Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). Because there is no stressor event, the Veteran is not afforded an exam based on the McLendon standard.




B. Neuropsychiatric Disorder based on 38 U.S.C. § 1702

For Vietnam era veterans, when a veteran develops an active psychosis within two years after discharge from active military service, and before May 8, 1977 it is deemed to have incurred during active military, naval, or air service for medical treatment purposes.   Psychoses include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder and substance-induced psychotic disorder.  38 C.F.R. § 3.384(2015).

The Board refers to the lay and medical evidence above.  The Veteran has been found to have major depressive disorder with anxiety and manifestations such as irritability, sleep disruption, low self-esteem, frequent crying, isolation, and a lack of desire to attend school.  There is no evidence of a diagnosis or manifestations of a psychosis at any time during or after service.  Therefore, treatment for these neuropsychiatric disorders under the provisions of 38 U.S.C. § 1702 is not warranted.   

C. Tinnitus

The Veteran's DD 214 notes that his military occupational specialty (MOS) was trainee. It further notes that he completed basic combat training.

The STRs all mark hearing acuity as normal. Those records do not mention any complaints or treatment for hearing related issues. His discharge examination shows no issues with hearing acuity or reported tinnitus symptoms.

The Veteran underwent a VA examination in May 2015. The examiner opined that the Veteran's STR's showed normal hearing, that the Veteran did not make any hearing related complaints for 40 years after service; the examiner also noted "the hearing tests show bilateral normal hearing . . . . it is highly probable that current VA evaluation shows a bilateral high frequencies hearing loss that is due to presbycusis or hearing loss expected as a normal aging process." The examiner concludes that the Veteran's hearing loss is not attributable to service. The Veteran did tell the examiner that he had tinnitus and he had ringing that started in service. Despite this the examiner concluded that the Veteran's tinnitus was not attributable to service because there were no complaints until 40 years after service and that the tinnitus is also likely due to aging.

While taking into account the Veteran's lay evidence the Board still finds the probative evidence against granting service connection for tinnitus. The Veteran has not alleged any particular acoustic noise trauma during service, although it is reasonable that he had some small arms training.  The Veteran's reports of an onset of tinnitus in service warrants low probative weight because the discharge physical examination is silent for any observations or reports of any hearing difficulties or ringing in the ears.  The VA examiner wrote a well-reasoned opinion that hearing loss and tinnitus were based upon the normal aging process rather than service. There is no indication of any service event or occurrence that could be considered a cause for tinnitus. That coupled with the medical opinion saying tinnitus is not attributable to service are the reasons the Board will deny this claim.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims for service connection, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to service connection for a nervous condition, diagnosed as major depressive disorder, is denied.

Entitlement to service connection for treatment purposes only under 38 U.S.C. Chapter 17 for a neuropsychiatric condition is denied.

Entitlement to service connection for tinnitus is denied.

REMAND

The original rating decision that denied service connection for diabetes mellitus was issued in June 2013. The Veteran filed a notice of disagreement (NOD) on September 14, 2013.  That NOD said "[i]n reply to your letter of 6-28-13" and followed with an additional letter in December 2013 stating that he filed his NOD in September 2013. No statement of the case (SOC) was issued in response to these, and subsequent, NODs for diabetes mellitus.  A SOC is required when a claimant protests a determination. 38 C.F.R. §§ 19.26, 19.29.  Therefore, the June 2013 rating decision was not final. 

In an April SOC, the RO addressed what it determined to be a petition to reopen a claim for service connection for diabetes mellitus and declined to do so on the basis that new and material evidence had not been received.  The RO did not discuss the merits of the claim nor did it address the timely NODs filed in September and December of 2013.  Therefore, a remand is required for the issuance of an SOC regarding the Veteran's claim for diabetes mellitus type II. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. The RO must issue a SOC addressing the issue of entitlement to service connection for diabetes mellitus type II on the merits. 38 C.F.R. § 20.302. If, and only if, the appeal is timely perfected, the issue should be returned to the Board for further appellate consideration.

Particularly, the RO must consider the NODs filed in September 2013 and December 2013 as well as any evidence submitted thereafter.

2. By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


